Title: From George Washington to Edmund Pendleton, 1 November 1779
From: Washington, George
To: Pendleton, Edmund


        
          Dear Sir,
          West-point Novr 1st 1779.
        
        Recollecting that I am your debtor for an obliging letter written sometime last Winter, I will, while my eyes are turned southwardly (impatiently looking for, or expecting to hear some thing decisively of Count D’Estaing) make my acknowledgments for it, as a proof that I am not unmindful of the favor, though I have been dilatory in thanking you for it.
        I shall not at this late period recount to you the occurrances of the past Campaign—I take it for granted that the published accts which have been officially handed to the public have regularly reached you and are as ample as I could give.
        A New scene, though rather long delayed, is opening to our view and of sufficient importance to interest the hopes & fears of every well wisher to his Country & will engage the attention of all America—This I say on a supposition that the delays to the Southward & advanced season does not prevent a full & perfect co-operation with the French fleet in this quarter. Be this as it may—every thing in the prep⟨a⟩ratory way that depends upon me is done, & doing—To Count D’Estaing then, & that good Providence wc⟨h⟩ has so remarkably aided us in a⟨ll⟩ our difficulties, the rest is committed.
        Stony point which has been a bone of contention the whole Campaign, and the principal business of it on the part of the enemy, is totally evacuated by them—Rhode Island is also abandon’d—& the enemys whole force is drawn to a point at New York; where neither pains nor labour have been spar’d to secure the City & harbour, but in their attempts to effect the latter some unexpected disappointments have occured (in sinking their hulks)—This makes them more intent on their land batteries, wch are so disposed as to cover the Town & the shipping equally.
        All lesser matters, on both sides, are suspended while we are looking to the more important object—The consequences of

all these movements are not easy to be foretold—but, another Campaign having been wasted—having had their Arms disgraced—& all their projects blasted—it may be conceiv’d that the enemy like an enraged Monster summoning his whole strength, will make some violent effort—if they should be relieved from their present apprehensions of the French fleet. If they do not detach largely for the West Indies (& I do not see how this is practicable while they remain inferior at Sea) they must from the disagreeableness of their situation feel themselves under a kind of necessity of attempting some bold—enterprizing Stroke, to give—in some degree—eclat to their Arms—spirits to the Tories—and hope to the Ministry—but I am under no apprehension of a capital injury from any other source than that of the continual depreciation of our money—This indeed is truly alarming, & of so serious a nature that every other effort is in vain unless something can be done to restore its credit. Congress—the States individually—and individuals of each state—should exert themselves to effect this great end. It is the only hope—the last resource of the enemy—& nothing but our want of public virtue can induce a continuance of the War—Let them once see, that as it is in our power, so it is our inclination & intention to overcome this difficulty, and the idea of conquest, or hope of bringing us back to a state of dependance, will vanish like the morning dew—they can no more encounter this kind of opposition than the hoar frost can withstand the rays of an all-chearing Sun. The liberties & safety of this Country depend upon it. the way is plain—the means are in our power—but it is virtue alone that can effect it—for without this, heavy taxes—frequently collected—(the only radical cure)—& loans, are not to be obtained. Where this has been the policy (in Connecticut for instance) the prices of every article have fallen & the money consequently is in demand; but in other States you can scarce get a single thing for it, & yet it is with-held from the public by speculators, while everything that can be useful to the public is engrossed by this tribe of black gentry, who work more effectually against us than the enemys Arms. & are a hundd times more dangerous to our liberties & the great cause we are engaged in—my best respects attend Mrs Pendleton, & with much truth & regard I am Dr Sir Yr Obedt & Affe Servt
        
          Go: Washington
        
       